CCA S32068. Review granted on the following issue:
THERE IS A SPLIT IN THE SERVICE COURTS. IN THIS CASE AND AT LEAST 10 UNPUBLISHED CASES, THE AIR FORCE COURT OF CRIMINAL APPEALS (AFCCA) HAS HELD THAT AN APPELLANT MUST EXHAUST ADMINISTRATIVE REMEDIES BEFORE RELIEF CAN BE GRANTED UNDER ARTICLE 12, UCMJ. NO OTHER SERVICE COURT HAS HELD THE SAME. GIVEN THE LEGISLATIVE HISTORY OF ARTICLE 12, UCMJ, DID THE AFCCA ERR WHEN IT REQUIRED APPELLANT TO EXHAUST ADMINISTRATIVE REMEDIES BEFORE RECEIVING RELIEF?
No briefs will be filed on this issue.